TO CANCEL TENDER PREVIOUSLY SUBMITTED ONLY COMPLETE THIS FORM IF YOU WISH TO CANCEL THE INSTRUCTIONS YOU SUBMITTED ON YOUR LETTER OF TRANSMITTAL. HATTERAS CORE ALTERNATIVES FUND, L.P. HATTERAS CORE ALTERNATIVES TEI FUND, L.P. HATTERAS CORE ALTERNATIVES INSTITUTIONAL FUND, L.P. HATTERAS CORE ALTERNATIVES TEI INSTITUTIONAL FUND, L.P. (collectively, the “HATTERAS CORE ALTERNATIVES FUNDS”) EXHIBIT D ONLY COMPLETE THIS FORM IF YOU WISH TO CANCEL THE INSTRUCTIONS YOU SUBMITTED ON YOUR LETTER OF TRANSMITTAL NOTICE OF WITHDRAWAL OF TENDER Regarding Units in HATTERAS CORE ALTERNATIVES FUNDS Tendered Pursuant to the Offer to Purchase Dated December 19, 2014 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY UMB FUND SERVICES, INC. BY, 11:59 PM, EASTERN TIME, ON JANUARY 21, 2015, UNLESS THE OFFER IS EXTENDED. Complete This Notice of Withdrawal And Return To: Hatteras Core Alternatives Funds c/o UMB Fund Services, Inc. 235 W. Galena St. Milwaukee, WI 53212-3948 Fax: (816) 860-3138 Attention: Tender Offer Administrator For Additional Information: Phone: (800) 504-9070 Cancel Tender Page 1 of 3 HATTERAS CORE ALTERNATIVES FUNDS Ladies and Gentlemen: The undersigned wishes to withdraw the tender of its limited partnership units, or the tender of some of such units, for purchase by the below designated Fund (check the appropriate box below) that previously was submitted by the undersigned in a Letter of Transmittal dated . [] Hatteras Core Alternatives Fund, L.P. [] Hatteras Core Alternatives TEI Fund, L.P. [] Hatteras Core Alternatives Institutional Fund, L.P. [] Hatteras Core Alternatives TEI Institutional Fund, L.P. Such tender was in the amount of: [] All of the undersigned’s entire limited partnership units. [] A portion of the undersigned’s limited partnership units expressed as a specificdollar value or number of units. $ or (number of units) The undersigned recognizes that upon the submission on a timely basis of this Notice of Withdrawal of Tender, properly executed, the units in the Fund previously tendered will not be purchased by the Fund upon expiration of the tender offer described above. FAX OR MAIL TO: HATTERAS CORE ALTERNATIVES FUNDS FAX: (816) 860-3138 c/o UMB Fund Services Attention: Tender Offer Administrator 235 W. Galena St. Milwaukee, WI 53212-3948 FOR ADDITIONAL INFORMATION: Attention: Tender Offer Administrator PHONE: (800) 504-9070 Cancel Tender Page 2 of 3 SIGNATURE(S): FOR INDIVIDUAL INVESTORS AND JOINT TENANTS: FOR OTHER INVESTORS: Signature (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name of Investor Print Name of Investor Signature (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Joint Tenant Signature if necessary (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name of Signatory and Title Print Name of Joint Tenant Co-signatory if necessary (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name and Title of Co-signatory Date: Cancel Tender Page 3 of 3
